Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrard (US 6134189).
With regard to claim 1 Carrad discloses a watch (claim 1) comprising a watch case (11 figure 10) that includes a middle (figures 9, 10), a horological movement inside the middle (figures 9, 10, claim 1) and a control member mounted laterally relative to the middle (figure 10), the control member being configured so as to control at least a primary feature of the watch (abstract; claims 1, 14, 15, title), the watch being provided with one or more additional features capable of being managed by electric signals (title, abstract, claim 1), wherein the watch further comprises:
a magnetic element (30) partially incorporated into the control member (figure 10) such that said magnetic ball can pivot about the centre thereof in at least one spatial directions, the centre remaining unmoving relative to the control member (figure 10), and such that the magnetic ball can be accessed by a user of the watch such that the user can manually pivot this magnetic ball (title, abstract, figure 10, claim 1);
a magnetic sensor (claim 1, figure 10) arranged in a fixed manner relative to the watch case (11), said magnetic sensor being capable of detecting the orientation of a magnetic field generated by the magnetic ball and of providing an electric signal representative of said orientation (abstract, claim 1, figure 10); and
a processor (claims 14, 15) configured so as to manage said one or more additional features on the basis of the electric signal generated by the magnetic sensor (abstract, figure 10, claims 1, 14, 15)
Carrad does not disclose the claimed: magnetic ball can pivot about the centre thereof in the three spatial directions.  At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Carrad’s input as a magnetic ball can pivot about the centre thereof in the three spatial directions. One reason for doing so would have been to allow the user to enjoy a greater range of motion of the ball for a unique tactile interaction. Although not necessary for the scope of the claim one having ordinary skill in the art could easily have adjusted the geometric configuration to receive an input according to any rotation according to all three axis without changing the operation or responsive controls. That is to say the magnetic detector could detect motion and how much motion in without caring to differentiate the direction of motion.

With regard to claim 12 Carrad teaches the watch according to claim 1, wherein the horological movement is of the mechanical type (mechanical display hands – figure 9).

With regard to claim 13 (depends from claim 1) Carrad does not disclose the claimed: wherein the magnetic sensor is mounted on a printed circuit board installed inside the watch case.
Carrad teaches that forming on a circuit board is known in the discussion of the background art, but does not detail the feature in the current invention. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Carrad’s invention such that the magnetic sensor is mounted on a printed circuit board installed inside the watch case. The reason for doing so would have been to form the electrical elements on a structural support commonly used to support electrical elements to provide structural support for the components in the system to facilitate robust design and operation. 

Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9-21-22
/SEAN KAYES/Primary Examiner, Art Unit 2844